Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Strategic Mining Corp. for the period ended September 30, 2012, I, Douglas C. Peters, Chief Executive Officer of Strategic Mining Corp. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended September 30, 2012, fairly presents, in all material respects, the financial condition and results of operations of Strategic Mining Corp. STRATEGIC MINING CORP. Date: November 19, 2012 By: /s/ Douglas C. Peters Douglas C. Peters President, Chief Executive Officer, Director
